

114 S619 IS: United States-Israel Trade Enhancement Act of 2015
U.S. Senate
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 619IN THE SENATE OF THE UNITED STATESMarch 2, 2015Mr. Cardin (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo include among the principal trade negotiating objectives of the United States regarding
			 commercial partnerships trade negotiating objectives with respect to
			 discouraging activity that discourages, penalizes, or otherwise limits
			 commercial relations with Israel, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Israel Trade Enhancement Act of 2015. 2.Consideration of trade with Israel among principal trade negotiating objectives of the United States for trade agreements regarding commercial partnerships (a)Commercial partnershipsAmong the principal trade negotiating objectives of the United States for trade agreements regarding commercial partnerships are the following:
 (1)To discourage actions that directly or indirectly prejudice or otherwise discourage commercial activity solely between the United States and Israel.
 (2)To discourage politically motivated actions by foreign countries, non-member states of the United Nations, international organizations, and affiliated agencies of international organizations, that are intended to penalize or otherwise limit commercial relations specifically with—
 (A)Israel; (B)persons doing business in Israel or in territories controlled by Israel; or
 (C)successor entities to persons described in subparagraph (B). (3)To seek the elimination of politically motivated nontariff barriers on goods, services, or other commerce from Israel.
 (4)To seek the elimination of any boycott fostered or imposed by a foreign country against Israel. (5)To discourage compliance with the boycott of Israel by the Arab League.
 (b)Effective dateThis section applies with respect to any negotiation for a trade agreement commenced before, on, or after the date of the enactment of this Act.
 (c)Person definedIn this section: (1)In generalThe term person means an individual or entity, including a governmental entity operating as a business enterprise.
 (2)Application to governmental entitiesThe term person does not include a government or governmental entity that is not operating as a business enterprise.